Case 2:19-cv-09140-CJC-JEM Document 11 Filed 10/28/19 Page 1 of 5 Page ID #:88




1    FAEGRE BAKER DANIELS LLP
     TARIFA B. LADDON (SBN 240419)
2    tarifa.laddon@FaegreBD.com
3    RITA MANSURYAN (SBN 323034)
     rita.mansuryan@FaegreBD.com
4
     11766 Wilshire Boulevard, Suite 750
5    Los Angeles, CA 90025
     Telephone: (310) 500-2090
6
     Facsimile: (310) 500-2091
7
     SARAH L. BREW (Pro Hac Vice Forthcoming)
8
     sarah.brew@FaegreBD.com
9    RORY F. COLLINS (Pro Hac Vice Forthcoming)
     rory.collins@FaegreBD.com
10
     2200 Wells Fargo Center
11   90 South Seventh Street
     Minneapolis, MN 55402
12
     Telephone: (612) 766-7000
13   Facsimile: (612) 766-1600
14
     Attorneys for Defendant
15   BLUE APRON, LLC
16
17                         UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA
18
19   KEEFE FERRANDINI, an                   Case No. 2:19-cv-09140-CJC-JEM
     individual; on behalf of herself and
20   all others similarly situated,
                                            DEFENDANT BLUE APRON, LLC’S
21                      Plaintiff,          EX PARTE APPLICATION FOR
                                            EXTENSION OF TIME TO
22          vs.                             ANSWER OR OTHERWISE
                                            RESPOND TO COMPLAINT
23   BLUE APRON, LLC; and DOES 1
     through 10, inclusive,
24                                          Complaint filed:   September 11, 2019
                        Defendant.          Date Removed:      October 23, 2019
25
26
27
28

                                            1
Case 2:19-cv-09140-CJC-JEM Document 11 Filed 10/28/19 Page 2 of 5 Page ID #:89




1          TO ALL PARTIES AND THEIR COUNSEL OF RECORD:
2          PLEASE TAKE NOTICE that, pursuant to Local Rule 7-19, Defendant Blue
3
     Apron, LLC (“Blue Apron”) hereby applies ex parte, for an order extending Blue
4
5    Apron’s time to answer or otherwise respond to Plaintiff Keefe Ferrandini’s
6
     Complaint by two weeks, from October 30, 2019 until November 13, 2019. Blue
7
     Apron seeks an order because the current deadline to respond to the Complaint is this
8
9    Wednesday, October 30, 2019, and Blue Apron has made several unsuccessful
10
     attempts to meet and confer with Plaintiffs’ counsel—including efforts to
11
     substantively discuss this case, as well as to stipulate to a two-week extension of time
12
13   to respond to the Complaint, which would alleviate the necessity of filing of this ex
14
     parte application.
15
           In support of this application, Blue Apron states the following:
16
17         1.        Plaintiff commenced this action in Los Angeles County Superior Court
18
     on September 11, 2019. Plaintiff served Blue Apron with the Summons and
19
20   Complaint on September 23, 2019. (See Dkt. 1-1.)

21         2.        Blue Apron timely removed the action to this Court on October 23, 2019.
22
     (See Dkt. 1.)
23
24         3.        Currently, Blue Apron’s deadline to answer or otherwise respond to the

25   Complaint is October 30, 2019. See Fed. R. Civ. P. 81(c)(2).
26
           4.        Blue Apron requires additional time to prepare a responsive pleading.
27
28   Blue Apron is in the midst of relocating its principal offices, which is limiting the

                                                  2
Case 2:19-cv-09140-CJC-JEM Document 11 Filed 10/28/19 Page 3 of 5 Page ID #:90




1    availability of in-house counsel and potential witnesses to attend to this matter.

2    Additionally, the in-house counsel handling this matter was out of the office Friday,
3
     October 25, 2019 to attend a funeral, and therefore was unable to work on this
4
5    pending matter.

6          5.     As described in the Declaration of Sarah L. Brew filed herewith, counsel
7
     for Blue Apron has made several efforts to meet and confer with Plaintiff’s counsel
8
9    about this matter. First, on October 10, 2019, Ms. Brew reached Plaintiff’s counsel

10   Joshua Haffner by telephone, but Mr. Haffner was attending to another matter and
11
     they spoke only briefly. (Brew Decl. ¶ 3.) Ms. Brew asked Mr. Haffner to call her
12
13   back to discuss the case, including issues of jurisdiction and arbitration, but he never

14   did. (Id.)
15
           6.     A week later, on October 17, Ms. Brew emailed a letter to Plaintiff’s
16
17   counsel regarding the case, including Blue Apron’s intention to remove the case to
18   this Court the following week. (Id. ¶ 4.) Plaintiff’s counsel still did not respond.
19
           7.     On October 23, 2019, Blue Apron filed its Notice of Removal and
20
21   emailed copies thereof to Plaintiff’s counsel. (Id. ¶ 5.) Copies of the Removal papers
22   were also mail served. (Id.)
23
           8.     On October 25, 2019, Ms. Brew made a third attempt to communicate
24
25   with Plaintiff’s counsel when she telephoned Plaintiff’s counsel’s office to discuss this
26   matter and the request for a two-week extension of time to respond to the Complaint.
27
     Ms. Brew was informed that both Mr. Haffner and his associate Graham Lambert
28
                                                 3
Case 2:19-cv-09140-CJC-JEM Document 11 Filed 10/28/19 Page 4 of 5 Page ID #:91




1    were out of the office for the day. (Id. ¶ 6.) Ms. Brew then sent an email to Mr.

2    Haffner and Mr. Lambert asking whether they would agree to a two-week extension of
3
     Blue Apron’s deadline to respond to the Complaint. (Id.) Ms. Brew’s email stated
4
5    that, due to the impending response deadline, Blue Apron would need to move the

6    Court to enlarge the time for responsive pleading if Plaintiff’s counsel did not
7
     respond. (Id.)
8
9             9.    On the morning of October 28, 2019, Ms. Brew telephone and emailed

10   Plaintiff’s counsel again regarding Blue Apron’s proposed two-week extension. (Id.
11
     ¶ 7.)
12
13            10.   As of the time this application was filed, Plaintiff’s counsel has not

14   responded to any of Ms. Brew’s communications. (Id. ¶ 8.)
15
              11.   Blue Apron brings this ex parte application for a two-week extension of
16
17   its time to answer or otherwise respond to the Complaint out of an abundance of
18   caution due to Plaintiffs’ counsel’s failure to respond to multiple efforts to informally
19
     resolve this issue without judicial assistance.
20
21            12.   This application is not being made for the purpose of delay, and the
22   requested extension would not delay the resolution of this matter or prejudice any
23
     party.
24
25            13.   In accordance with Local Rule 7-19, counsel for Blue Apron has advised
26   Plaintiff’s counsel of the date and substance of this ex parte application. (Brew Decl.
27
     ¶ 7.) The contact information for Plaintiff’s counsel is:
28
                                                  4
Case 2:19-cv-09140-CJC-JEM Document 11 Filed 10/28/19 Page 5 of 5 Page ID #:92




1                Joshua H. Haffner, Esq.
                 Graham G. Lambert, Esq.
2                HAFFNER LAW PC
3                445 South Figueroa Street, Suite 2625
                 Los Angeles, California 90071
4                Telephone: (213) 514-5681
5                Facsimile: (213) 514-5682
                 E-mail: jhh@haffnerlawyers.com
6                E-mail: gl@haffnerlavwers.com
7
           WHEREFORE, Blue Apron respectfully applies for an order extending Blue
8
9    Apron’s time to answer or otherwise respond to the Complaint by two weeks, from

10   October 30, 2019 until November 13, 2019.
11
     Dated: October 28, 2019                FAEGRE BAKER DANIELS LLP
12
13
                                                  /s/ Rita Mansuryan
14                                                TARIFA B. LADDON
15                                                RITA MANSURYAN
16                                                Attorneys for Defendant
17                                                BLUE APRON, LLC
18
19
20
21
22
23
24
25
26
27
28
                                              5
